DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-12 filed March 7, 2022 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Winton et al. (US20190202349, hereinafter “Winton”) in view of  Rooijakkers et al. (US20140117725, hereinafter “Rooijakkers”) and further in view of Malia et al. (US7570429, hereinafter “Malia”).
Regarding claim 1, Winton discloses a roof panel assembly (102; Fig. 1A, Paragraph 24) for use in a roof (102; Fig. 1A) of a vehicle (100; Fig. 1, Paragraph 24), the roof panel assembly comprising:  at least one roof panel (504/604, Fig. 5A/6A, Paragraph 66 and 75) including a first interior surface (opposite side of roof panel 504-1 or 604-1/602-1, Fig. 5A/6A, Paragraph 66 and 75) configured to be directed to an interior space (103; Figs. 1A/1B, Paragraph 26) of the vehicle; and a second interior surface (opposite side of roof panel 504-2 or 604-2/602-2, Fig. 5A/6A, Paragraph 66 and 75) of the vehicle; and a projector device (706-1/706-2; Fig. 7A, Paragraph 84), wherein the projector device (706-1/706-2; Fig. 7A, Paragraph 84) is configured to project a light image (708-1/708-2; Fig. 7A, Paragraph 85) on at least one 
However, Winton is silent to if the projector is mounted onto a support beam.
In claim 1, Rooijakkers teaches a support beam (3; Figs 1-2, Paragraph 54) arranged between the first interior surface (opposite side of roof panel 6 and screen 13; Fig. 2, Paragraph 55) and the second interior surface (opposite side of roof panel 7 and screen 18; Fig. 2, Paragraph 55).  However, Rooijakkers is silent a projector device arranged on the support beam.
In claim 1, Malia teaches a projector device arranged on the support beam (Malia - Col. 9 lines 39-42).
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Winton to install a beam between the two roof panels as taught by Rooijakkers. Doing so allows for the increase of constructional stability of the vehicle (Paragraph 3). 
For claim 1, it would have also been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Winton and the beam of Rooijakkers by mounting a projector to the support beam for viewing images as taught by Malia.  Doing so, allows for a projector that delivers viewing information to the driver via a heads-up display and improved transportation experience for passengers with optimal viewing range (Malia - Col. 1 lines 21-27).
Regarding claim 2
Regarding claim 3, Winton in view of Rooijakkers and Malia further discloses the roof panel (Fig. 1) assembly according to claim 1, wherein the roof panel assembly comprises a winding shaft (Winton - Fig. 7A-7E, Paragraph 84 or Rooijakkers – 12/17; Fig. 2) for holding a flexible sunshade web (Winton - 702; Figs. 7A-7E, Paragraph 84 or Rooijakkers – 13/18; Fig. 2), wherein, in an open position (Winton - Fig. 7E or Rooijakkers – Fig. 2a), the flexible sunshade web  is arranged on the winding shaft and wherein, in a closed position (Winton - Fig. 7A or Rooijakkers – Fig. 2d), the flexible sunshade web is arranged in a plane between the interior space (Winton - 700-2; Fig. 7E and 103; Fig. 1B or Rooijakkers – 4/5 point into the interior; Fig. 1) of the vehicle and at least one of the first interior surface and the second interior surface (Winton - 704-2; Fig. 7E or Rooijakkers – Figs. 1-2).
Regarding claim 4, Winton in view of Rooijakkers and Malia  further discloses the roof panel assembly according to claim 3, wherein the winding shaft (Rooijakkers – 12/17; Fig. 2) is arranged between the support beam (of Rooijakkers -3; Figs 1-2, Paragraph 54) and the projector device (Malia - Col. 9 lines 39-42).
Regarding claim 5, Winton in view of Rooijakkers and Malia further discloses the roof panel assembly according to claim 3, wherein the projector device projects the light image on at least one of the interior surface and the second interior surface  when the sunshade web is in the open position (Winton - Fig. 7E) and wherein the projector device projects the light image (Winton - Fig. 7A) on the flexible sunshade web when the sunshade web is in the closed position.  It would be obvious to project light on the first and second interior surfaces (roof panels) when the sunshade is open since the sunshade would not be in the projector light path and therefore could not block the light path stream from touching the first and second interior surfaces (roof panels).
Regarding claim 6, Winton in view of Rooijakkers and Malia further discloses the roof panel assembly according to claim 5, wherein the projector device is configured to adapt to projecting the light image on the flexible sunshade web (Winton – Fig. 7A) or on the at least one of the first interior surface .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Rooijakkers and Malia and further in view of Wang et al. (CN204309703U, hereinafter “Wang”).
Regarding claim 7, Winton in view of Rooijakkers and Malia discloses the roof panel assembly according to claim 1, wherein the projector device is provided with a storage medium (Paragraph 133) storing a predetermined light image (Paragraph 33-35) for projecting the predetermined light image for illuminating the interior space of the vehicle and wherein the projector device is provided with receiving a light image (Paragraphs 33-35) from an external device.  However, Winton in view of Rooijakkers and Malia is silent to the projector device having an input port.
In claim 7, Wang teaches a USB port on the side of the projector (page 5).
For claim 7, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the projector of the roof panel assembly of Winton in view of Rooijakkers and Malia to install a USB port on the side of the projector as taught by Wang. Doing so allows for the vehicle passengers an alternative route to obtain and up-load audio‐visual information (Page 5).

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Rooijakkers and further in view of Park et al. (US20080259225, hereinafter “Park”).
Regarding claim 8, Winton discloses a roof panel assembly (102; Fig. 1A, Paragraph 24) for use in a roof (102; Fig. 1A) of a vehicle (100; Fig. 1, Paragraph 24), the roof panel assembly comprising:  at least one roof panel (504/604, Fig. 5A/6A, Paragraph 66 and 75) including a first interior surface (opposite side of roof panel 504-1 or 604-1/602-1, Fig. 5A/6A, Paragraph 66 and 75) configured to be directed to 
For claim 8, Rooijakkers teaches a support beam (3; Figs 1-2, Paragraph 54) arranged between the first interior surface (opposite side of roof panel 6 and screen 13; Fig. 2, Paragraph 55) and the second interior surface (opposite side of roof panel 7 and screen 18; Fig. 2, Paragraph 55).
However, Winton in view of Rooijakkers is silent to a mounting device for mounting a projector such that the projector is arranged to project a light image.
In claim 8, Park teaches a mounting device (20; Fig. 2, ¶ 29) arranged on the support beam (30; Fig. 2, ¶ 29) for mounting a projector (7; Fig. 1, ¶ 27) such that the projector is arranged to project a light image (221, 222) on at least one of the first interior surface (left side of 5; Fig. 1) and the second interior surface (right side of 5).  
For claim 8, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Winton in view of Rooijakkers by adding a mounting device and projector as taught by Park for mounting the projector to the support beam of.  Doing so, allows in aiding in stability and the reduction of vibrations while the vehicle is moving (¶ 12).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Rooijakkers and Park and further in view of Powers (US3546659).
Regarding claim 9-11, Winton in view of Rooijakkers and Park discloses the roof panel assembly.  However, Winton in view of Rooijakkers and Park is silent to wherein the mounting device comprises an electrical socket for supplying electrical power to the projector (claim 9) and a projector, the projector comprising a coupling device, the coupling device being configured to couple to the mounting device 
In claim 9, Powers teaches wherein the mounting device (32, 42; Figs. 5-7, Col. 2 lines 47-60) comprises an electrical socket (39, 41; Fig. 5, Col. 2 lines 47-60) for supplying electrical power to the projector (10, 53; Fig. 1, Col. 3 lines 3-13).
In claim 10, Powers teaches a projector (10, 53; Figs. 1,7), the projector comprising a coupling device ( 47/48/51; Fig. 6-7, Abstract, Col. 1 lines 46-53 and Col. 3 lines 18-19), the coupling device being configured to couple to the mounting device such that the projector is arranged to project a light image on at least one of the first interior surface and the second interior surface (Fig. 7).
In claim 11, Powers teaches wherein the mounting device comprises an electrical socket (39; Fig. 5, Col. 2 lines 47-70) for supplying electrical power to the projector, wherein the coupling device comprises an electrical plug, and wherein the electrical plug (45/50; Fig. 6, Col. 2 lines 47-70).  
For claims 9-11, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of Winton in view of Rooijakkers and Park by adding a mounting device with coupling device, sockets, and plug as taught by Powers.  Doing so, allows for mechanical and electrical connections to be made between a number of different units (Powers – Col. 1 lines 14-17).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Winton in view of Rooijakkers, Park and Powers and further in view of Winton or Wang.
Regarding claim 12, Winton in view of Rooijakkers, Park and Powers discloses the roof panel assembly according to claim 10, but is silent to wherein the projector is provided with a wireless data input port for receiving light image data representing the light image to be projected.
In claim 12, both Winton or Wang teach wherein the projector is provided with a wireless data input port for receiving light image data representing the light image to be projected (Winton – ¶s 33-35 and 133; and Wang – Page 5).
For claim 12, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the roof panel assembly of  Winton in view of Rooijakkers, Park and Powers by installing an input port as taught by Wang.  Doing so, allows for ease in downloading files for viewing (Wang - Page 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/Dennis H Pedder/               Primary Examiner, Art Unit 3612                                                                                                                                                                                         



/J.E.H./Examiner, Art Unit 3612